Appeals from two judgments for foreclosure of mortgages and building liens on lands of the defendant, Mrs. Hutton. In the junior mortgage the mortgaged land is a triangular tract in Vacaville, bounded by three streets, and known as block 17; in the older mortgage, a lot twenty-five by fifty feet, known as lot. No. 1, and forming a part of the larger lot above described. This lot was purchased from the plaintiff McClain by the defendant Hutton August 15, 1897, and a mortgage given on it to secure the purchase money. This is one of the mortgages sued on; the other was executed by Mrs. Hutton to the plaintiff, the building and loan association, September 15, 1897.
In the McClain case the judgment was for the sale of the mortgaged premises, and the payment out of the proceeds, first of the mortgage, and then of various building liens in a specified order, and for the docketing of a personal judgment against Mrs. Hutton for any deficiency, either on account of the mortgage or liens. The building and loan association was a party to this suit, but does not answer, nor is it named in the judgment.
In the building and loan association case — to which Mrs. McClain was not a party — the judgment was for the sale of the mortgaged premises, and the payment out of the proceeds, first, of the same building liens (with three others), and afterward of the mortgage, and for a similar deficiency judgment against Mrs. Hutton.
The cases were tried together, and, by stipulation, separate judgments were rendered. This has resulted in a confused and voluminous record and in several errors. The various cross-complaints of the lien claimants are the same in both cases, except that there are three in the case of the building and loan association that do not appear in the McClain case; and there are thus two judgments against Mrs. McClain for each lien. The judgment-rolls in the two cases — each constituting about a third of the record — are almost identical, differing only with regard to the mortgage liens; and to the *Page 141 
same extent the same questions are presented by the two records, and in a similar form. It will be sufficient, therefore, with regard to the questions relating to the liens, to confine our attention to one of the records; and, to this end, one of the cases may be conveniently disposed of before entering upon those questions.
In the McClain case the judgment provides for the sale, in satisfaction of the building liens, of the mortgaged premises, constituting only a part of the lands covered by the liens. This was error. (Willamette Steam Mills Co. v. Kremer, 94 Cal. 206.) And as all the questions relating to the liens are involved in the other suit, the judgment should be modified as hereinafter indicated so as to confine it to the foreclosure of the mortgage, and to securing any surplus that may result from the sale for the benefit of the other lienholders.
The several questions involved in the appeal from the judgment in the case of the building and loan society relate: 1. To the validity of the several liens; 2. To the validity of the personal judgment against Mrs. Hutton; and 3. To the relative priority of the building liens, and the lien of the mortgage.
The preliminary point is also made that, for want of proper specifications, the evidence cannot be reviewed. But, according to the view we take of the case, it will be unnecessary to look beyond the judgment-roll, and the objection, therefore, need not be considered. The other questions will be considered in the order stated.
1. As we are of opinion that the case should be reversed on other grounds, we will not examine the sufficiency of the evidence to sustain the findings as to the several building liens, but will confine our attention to the objections made to their introduction in evidence, which were overruled and exceptions taken.
The claim of Waggoner Brothers is objected to on the grounds "that the claimants are not entitled to any lien under the statute; that the notice fails to truthfully state the terms of the contract; . . . . that the evidence shows that a portion of the goods were used in and upon property not involved in the suit; and that these cannot be segregated from the general aggregate." These objections appear to be well taken. With regard to the fourth, it appears from Waggoner's *Page 142 
own testimony that an unspecified and undeterminable portion of the materials were furnished to Mrs. Hutton for property other than the property in question and used thereon. With regard to the second objection, there is a variance as to the terms of the contract between the evidence, the notice of lien, and the finding. Waggoner himself testifies that there was no specific agreement as to the time of payment; the notice says it was agreed that a specified portion of the materials were to be paid for in sixty days; the finding that all of them were to be paid for in that time. With regard to the first point, it appears that the firm of Waggoner Brothers consisted of George E. Waggoner (the contractor) and his brother. But by the provisions of the statute the contract is void and the contractor is not entitled to a lien; nor can he indirectly assert a claim of lien as a member of the firm of Waggoner Brothers. Indeed, it appears fairly from the evidence that the materials were furnished by him as contractor. His claim must, therefore, be disallowed — at least as it appears in the present record.
The objections to the other claims (omitting those that relate to the sufficiency of the evidence to support the findings) are to the effect, in each case, that the notice of lien fails to state truthfully the name of the person to whom the materials were furnished or by whom the claimant was employed, or the terms, time given, or conditions of the contract. But as we are of the opinion that the case should be retried, and in connection with the evidence there are other points to be considered, we do not deem it advisable to pass upon these objections.
2. The ground of the personal judgment against Mrs. Hutton is the finding that Waggoner was her agent "in and for the construction of the building," and, as such, authorized for her to employ all the necessary labor, and to purchase materials and agree upon terms, etc., and that as such agent he employed labor and purchased materials, agreeing upon the price and other terms, etc. It is not expressly said that all the labor was employed and materials purchased by Waggoner as agent; but in this and other parts of the findings this is plainly implied, and, upon referring to the evidence set out in the bill of exceptions, becomes clearly apparent. Unless *Page 143 
the findings are thus construed they will fail to find on this material point, and will thus be too indefinite to sustain the judgment.
There are also findings with reference to each and all of the liens that the labor was performed or materials furnished "at the special instance and request" of Mrs. Hutton, and that she "then and there undertook and agreed to pay [for] the same." In some cases it appears, either in the findings or pleadings, that the employment was through Waggoner as agent; but in general it is not said whether the party was employed by her personally, or by Waggoner as her agent. But from the fact that it is explicitly found in each case that Waggoner was her agent for all purposes relating to the building, it is to be inferred that the latter was intended; and this is rendered certain by reference to the evidence in the bill of exceptions.
Nor does it appear from any of these findings whether Waggoner acted as a conventional, or merely as a statutory, agent; and the findings will be equally true whichever of these two constructions be placed upon them. But in five of the cross-complaints — namely, those of Chandler, of Vacaville Light and Water Company, of Holt, of Waggoner Brothers, and of Corlett Brothers — it is expressly alleged that the building was constructed under contract of Waggoner, which was void for want of filing with the recorder; and that the work was done or materials furnished under contract with Waggoner as contractor. With reference to these claims, therefore, we must construe the finding — which is the same in all the cases — as meaning simply that the contract for labor or materials was made by Mrs. Hutton through Waggoner, acting as her statutory agent; for otherwise it would conflict with these allegations of the pleadings and notices of lien. So the construction of the language of the court in these cases must, unless the contrary appears, be extended to the same language as used with reference to the other claims. "It is a familiar principle of construction that a word [or words] repeatedly used in a statute will be presumed to bear the same meaning throughout the statute, unless there is something to show that there is another meaning intended." (Pitte v. Shipley, 46 Cal. 160; Endlich on Interpretation of Statutes, secs. 41, 53; Bishop on Written Laws, sec. 95a.) And the same rule will apply to other writings. "Nor should an interpretation be admitted, if *Page 144 
avoidable, which will render one clause repugnant to another, but all should stand." (Id. 882.) The finding must, therefore be thus construed, or be regarded as indefinite in failing to find upon this material point, and hence as insufficient to support the personal judgment against Mrs. Hutton. For a contract made for her by a statutory agent could not render her personally liable. (Code Civ. Proc., sec. 1183; Madera etc. Co. v. Kendall, 120 Cal. 1822;McMenomy v. White, 115 Cal. 339; Kellogg v. Howes, 81 Cal. 170;  Southern California Lumber Co. v. Schmitt, 74 Cal. 625.)
3. With regard to the priority allowed to the building liens over the mortgage of the building and loan association, it will be observed that the date of the record of the mortgage was September 15, 1897, and that the building was commenced on the twenty-first day of May 1897; from which it was concluded that the mortgage lien of the building and loan association was subsequent and subordinate to the building liens, without regard to the time when the work was done, or the materials commenced to be furnished. (Code Civ. Proc., sec. 1186.) But this, we think, results from a misconstruction of the statute. The provision is that building liens are preferred to liens "which may have attached subsequent to the time when the building, improvement, or structure was commenced, work done, or materials were commenced to be furnished," etc. Under this provision the cases must be divided into two categories, distinguished by the existence, or nonexistence, of a valid contract. In the former case the priority of the liens is to be determined by the date of the commencement of the building; in the latter by the time the work was done, or the materials commenced to be furnished.(Davies etc. Lumber Co. v. Gottschalk, 81 Cal. 642; Avery v.Clark, 87 Cal. 6193; Pacific Mut. Life Ins. Co. v. Fisher,106 Cal. 236.)
Examined by this test, neither the allegations of the cross-complaints nor the findings (which follow them) are sufficient to sustain the conclusion of the court that the mortgage of the building and loan association is subsequent and subject to the building liens. In many, if not in most, of the cases, it appears affirmatively that the furnishing of the *Page 145 
materials commenced after the record of the mortgage; in the others it is alleged that the work of furnishing of materials commenced "on or about" some specified date, or "between" specified dates — the last postdating the mortgage. In none of them does it appear any work was done or materials furnished prior to the record of the mortgage.
We therefore advise that the judgment in the case of Mary E.McClain v. Charlotte A. Hutton et al. be modified by striking therefrom all the provisions as to the liens set up by the cross-complainants, and inserting in lieu thereof simply a provision requiring any surplus on the sale of the mortgaged premises over what may be necessary to satisfy the judgment in favor of Mrs. McClain to be paid in court to abide the result in the case of Continental Building and Loan Association v.Charlotte A. Hutton et al.; and that the judgment in the latter case be reversed and the cause remanded for a new trial.
Gray, C., and Haynes, C., concurred.
For the reasons given in the foregoing opinion the judgment in the case of Mary E. McClain v. Charlotte A. Hutton et al. is modified by striking therefrom all the provisions as to the liens set up by the cross-complainants, and inserting in lieu thereof simply a provision requiring any surplus on the sale of the mortgaged premises over what may be necessary to satisfy the judgment in favor of Mrs. McClain to be paid in court to abide the result in the case of Continental Building and LoanAssociation v. Charlotte A. Hutton et al.; and that the judgment in the latter case be reversed and the cause remanded for a new trial.
McFarland, J., Temple, J., Henshaw, J.
2 65 Am. St. Rep. 177.
3 22 Am. St. Rep. 272. *Page 146